LAMBERT, Chief Justice,
concurring.
I concur in the result reached by the majority but not with its broad, categorical conclusion that farm tractors do not meet Kentucky’s highway use specifications. In fact, farm tractors may be lawfully used on Kentucky highways if the requirements of KRS 189.190(3) are met. Our decision in this case should be confined to the facts. Whether the result would be the same if the accident had occurred on a highway is not before the Court, and I would leave resolution of that issue until such time as it is presented. For these reasons, I concur in result only. Stumbo, and Wintersheimer, JJ., join in this concurring opinion.